Citation Nr: 0506661	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  03-33 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES


1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Department of Veterans Affairs (VA) death 
pension benefits.

3.  Entitlement to accrued benefits.  



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had service with the Recognized Guerillas from 
April 1, 1945 to September 5, 1945, and in the Regular 
Philippine Army from Steamer 6, 1945 to March 10, 1946.  He 
died in April 2001.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from decisions of the Manila, the Republic 
of the Philippines, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  The veteran had service with the Recognized Guerillas 
from April 1, 1945 to September 5, 1945, and in the Regular 
Philippine Army from September 6, 1945 to March 10, 1946 as 
verified by the service department.  The veteran was not a 
prisoner-of-war (POW).  

2.  The veteran died in April 2001; the Certificate of Death 
lists the cause of death as pneumonia with no other causes or 
contributing causes of death.   

3.  At the time of the veteran's death, he was not service 
connected for any disability.

4.  There is no competent evidence that establishes a nexus 
between the veteran's cause of his death and service.

5.  The veteran's service in the Recognized Guerilla and in 
the Regular Philippine Army service occurred before July 1, 
1946.

6.  The veteran had no claims pending at the time of his 
death and the appellant's receipt for VA death benefits was 
received more than one year after the veteran's death.


CONCLUSIONS OF LAW

1.  A disease or injury incurred in or aggravated by service 
did not cause or contribute substantially or materially to 
the cause of death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1310 (West 2002); 38 C.F.R. §§ 3.1(y), 3.203, 3.303. 3.304, 
3.307, 3.309, 3.312 (2004).

2.  Basic eligibility for VA death pension benefits is not 
established.  38 U.S.C.A. §§ 107(a), 1521, 5103A, 5107 (West. 
2002); 38 C.F.R. §§ 3.1, 3.3, 3.203 (2004).

3.  The claim of entitlement to accrued benefits lacks legal 
merit.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
an October 2002 letter and a November 2003 letter from the RO 
to the veteran.  In this case, the claimant was informed of 
the duty to notify, the duty to assist, to obtain records, 
and examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claim and the claimant was afforded additional time to submit 
such evidence.  Thus, the claimant has been provided notice 
of what VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was still deficient.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), it was stated that the United States Court of Appeals 
for Veteran Claims' (Court) was not holding that where pre-
AOJ-adjudication notice was not provided, the case must be 
returned to the AOJ for the adjudication to start all over 
again as though no AOJ action had ever occurred.  The Court 
stated that it recognized that where the notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  However, it indicated 
that the appellant had the right to VCAA content-complying 
notice and proper subsequent VA process.  The July 2004 
supplemental statement of the case constituted subsequent 
process.  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  The 
Board finds that VA has done everything reasonably possible 
to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case. 


Background

There is lay evidence that the veteran sustained a gunshot 
wound to the left arm in 1942.  

The veteran had service with the Recognized Guerillas from 
April 1, 1945 to September 5, 1945, and in the Regular 
Philippine Army from Steamer 6, 1945 to March 10, 1946 as 
verified by the service department.  It was noted that the 
July 1950 verification superseded all prior verifications.  
The veteran was not a POW.  

In July 1945, Dr. M.D. indicated that he was treating the 
veteran for disease of the lungs and kidneys.  He stated that 
the veteran had active tuberculosis.  This physician also 
indicated that he had treated the veteran for a gunshot wound 
of the left arm in 1942.  

In September 1946, the veteran was examined.  His respiratory 
system was normal.  

In September 1947, the veteran was examined.  The respiratory 
system was normal.  It was noted that the veteran had 
residual disability due to a gunshot wound to the left arm.  

In a March 1948 medical certificate, it was noted that the 
veteran was treated in May 1945 for severe stabbing pain, 
hypochondrium, left (under the ribs), radiating to the 
epigastrium as well as for pleurisy, dry left acute.  He had 
been in the infirmary for 10 days.  

In an April 1948 medical certificate, it was indicated that 
the veteran had been in an automobile accident in October 
1945 and had suffered "severe physical injuries" and had 
been treated for pulmonary tuberculosis.  

In July 1949, the service department verified that the 
veteran was in beleaguered stated from December 8, 1941 to 
March 1, 1942; was missing from March 2, 1942 to March 31, 
1945; had Recognized Guerilla service from April 1, 1945 to 
September 5, 1945; and had Regular Philippine Army service 
from September 6, 1945 to March 10, 1946.  

In May 1982, the veteran was seen at the Rosary Clinic for 
symptoms of essential hypertension and rheumatoid arthritis.  

In April 1982, the veteran was seen at a private hospital for 
residuals of a gunshot wound to the left arm.  

In September 1984, the veteran was treated at a private 
hospital for residuals of a gunshot wound to the left arm.

The veteran was subsequently treated that the Navera's 
Hospital from December 1999, until April 2001.  He was seen 
for osteoarthritis, angina pectoris, congestive heart 
failure, acute gastritis, and pneumonia.  His Certificate of 
Death shows that he died in April 2001.  The cause of death 
was pneumonia with no other causes or contributing causes of 
death.  It was noted that the pneumonia had its onset 5 days 
before death.  

During his lifetime, the veteran submitted various 
documentation from the Republic of the Philippines Ministry 
of National Defense and the General Headquarters of the Armed 
Forces of the Philippines as well as lay evidence which 
purported to show service in the United States Armed Forces 
in the Far East (USAFFE) from July 1941 to March 1946.  


Analysis

Cause of Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or the 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§§ 3.303(a), 3.312.

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, 3.304.  If 
tuberculosis is manifest to a compensable degree within three 
years after separation from service, the disorder may be 
presumed to have been incurred in service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may be granted for any disease diagnosed 
after discharge, when the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. See Degmetich v. Brown, 
104 F. 3d 1328 (1997) (holding that the VA's and the Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The veteran was not service-connected for any disease or 
injury attributable to service during his lifetime.  The 
appellant does not make any specific allegations.  

In this case, the cause of the veteran's death was pneumonia 
which was present for 5 days prior to death.  There were no 
other conditions causing or contributing to death according 
to the death certificate.  There is no competent evidence 
attributing the cause of death, pneumonia, to service nor is 
there any competent evidence attributing the veteran's death 
to any other etiology.  

The veteran had service with the Recognized Guerillas from 
April 1, 1945 to September 5, 1945, and in the Regular 
Philippine Army from September 6, 1945 to March 10, 1946.  

According to a medical certificate, Dr. M.D. treated the 
veteran for active tuberculosis in July 1945, during the 
veteran's service.  In addition, a March 1948 medical 
certificate also indicated that the veteran was treated in 
May 1945 for pleurisy.  Further, an April 1948 medical 
certificate indicated that the veteran had been treated for 
pulmonary tuberculosis in October 1945.  However, subsequent 
September 1946 and September 1947 examinations of the 
respiratory systems were normal.  

Therefore, although the veteran was diagnosed as having 
active tuberculosis/pulmonary tuberculosis during service, 
his tuberculosis resolved.  Thereafter, there were no 
complaints, findings, treatment, or diagnosis of tuberculosis 
or any other respiratory disease.  

Prior to the veteran's death, he was seen for osteoarthritis, 
angina pectoris, congestive heart failure, and acute 
gastritis.  There is no competent evidence establishing that 
any of these medical problems was related to the veteran's 
death.  

As noted, prior to his death, the veteran contracted 
pneumonia which lasted 5 days and resulted in his death.  
There is no competent evidence attributing pneumonia to 
service or to any incident therein.  Specifically, there is 
no competent evidence linking pneumonia, diagnosed over 50 
years after the veteran's service period, to tuberculosis, or 
any other incident of service.  

Without any competent evidence of a nexus between the cause 
of the veteran's death and service, the claim for service 
connection for cause of the veteran's death must be denied.

The Board concludes that the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  38 
U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 53 
(1990).


Death Pension Benefits

As noted, there has been a significant change in the law with 
the enactment of the VCAA.  There are some claims to which 
VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 
178 (2001).  It has been held not to apply to claims based on 
allegations that VA decisions were clearly and unmistakably 
erroneous. Id. It has been held not to apply to claims that 
turned on statutory interpretation.  Smith v. Gober, 14 Vet. 
App. 227, 231-2 (2000).  In another class of cases, remand of 
claims pursuant to VCAA is not required because evidentiary 
development has been completed.  Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  Although the Court said in Wensch that VCAA did not 
apply in such cases, it may be more accurate to say that VCAA 
applied, but that its notice and duty to assist requirements 
had been satisfied.  When it is clear that there is no 
additional evidentiary development to be accomplished, there 
is no point in remanding the case.  See Soyini.

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits.  Therefore, if a veteran 
with only peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator. Rockefeller).

The Board first notes that this issue turns on statutory 
interpretation.  See Smith.  Thus, because the law as 
mandated by statute, and not the evidence, is dispositive of 
this appeal, the VCAA is not applicable.  Mason v. Principi, 
16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. 
App. 426, 429- 30 (1994) (where application of the law to the 
facts is dispositive, the appeal must be terminated because 
there is no entitlement under the law to the benefit 
sought.).  As such, no further action is required pursuant to 
the VCAA.  Nevertheless, the appellant was notified of VCAA.

The appellant asserts that she should be awarded death 
pension benefits based on the veteran's service.  

The surviving spouse of a veteran is entitled to receive VA 
improved nonservice-connected death pension benefits if the 
veteran had qualifying service under 38 U.S.C.A. § 1521(j) 
or, at the time of death, was receiving or entitled to 
receive compensation for a service-connected disability based 
on service during a period of war.  See 38 U.S.C.A. § 
1541(a).  The term veteran means a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
including organized guerilla forces under commanders 
appointed, designated, or subsequently recognized by the 
Commander in Chief, Southwest Pacific Area, or other 
competent authority in the Army of the United States, shall 
not be deemed to have been active military, naval, or air 
service for the purposes of any law of the United States 
conferring rights, privileges, or benefits upon any person by 
reason of the service of such person or the service of any 
other person in the Armed Forces, except benefits under 
contracts of National Service Life Insurance entered into 
before February 18, 1946; chapter 10 of title 37; and 
chapters 11, 13 (except section 412(a)), and 23 of this 
title.  See 38 U.S.C.A. § 107(a).  

In effect, those persons with such service are not entitled 
to VA disability pension benefits.  See Cacalda v. Brown, 9 
Vet. App. 261, 264 (1996).

The United States Court of Appeals for Veterans Claims (the 
Court) has held that "VA is prohibited from finding, on any 
basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  See Duro; see also Venturella v. Gober, 10 
Vet. App. 340, 341- 42 (1997) (embracing the holding in 
Duro).  Further, "service department findings are binding on 
VA for purposes of establishing service in the U.S. Armed 
forces."  Duro and Venturella, both supra; see also Dacoron 
v. Brown, 4 Vet. App. 115, 120 (1993).

In this case, the veteran's service in the Recognized 
Guerilla and in the Regular Philippine Army service occurred 
before July 1, 1946.  The only verified service for VA 
benefits purposes occurred prior to July 1, 1946.  Thus, the 
veteran's service falls into the service period that has been 
deemed not to be active military service, and thus the 
appellant is not entitled to non-service- connected pension.  
See 38 U.S.C.A. § 107(a); Cacalda, 9 Vet. App. at 265-66.

While recognized military service is qualifying service to be 
considered for certain VA benefits as noted above, such 
service does not make his surviving spouse eligible for death 
pension benefits.  See Cacalda.  As the veteran's recognized 
service does not confer eligibility for non-service-connected 
death pension benefits,

The appellant's claim must be denied as a matter of law.  See 
Sabonis.


Accrued

VCAA also does not apply to this issue.  The appellant in 
this case is not legally entitled to the benefits sought.  In 
the absence of a legal basis for the claim, there is no 
development to be undertaken.  This case turns on statutory 
interpretation.  Thus, because the law as mandated by 
statute, and not the evidence, is dispositive of this appeal, 
the VCAA is not applicable.  Mason; see also Sabonis.  

Equally important, VCAA does not require notice and 
assistance in developing a claim that cannot be 
substantiated.  That is the case here.  

Under 38 U.S.C.A. § 5121, a proper party is entitled to any 
periodic monthly benefits under laws administered by the 
Secretary to which the veteran was entitled at his death 
under existing ratings or decisions, or those benefits based 
on the evidence in file at the time of the veteran's death 
which were due and unpaid for a period of two years preceding 
the veteran's death.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 
3.1000.  In Jones v. West, 136 F.3d 1296 (Fed Cir. 1998), the 
United States Court of Appeals for the Federal Circuit held 
that the veteran must have had a claim pending at the time of 
his death for such benefits or else be entitled to them under 
an existing rating or decision in order for a surviving 
spouse to be entitled to accrued benefits. Applications for 
accrued benefits must be filed within one year after the date 
of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).  

In the instant case, the veteran died in April 2001.  The 
appellant inquired about an application for death benefits in 
July 2002.  He filed her initial application for VA benefits 
in September 2002.  Her inquiry for death benefits was 
received more than one year after her spouse's death.  
Further, the veteran had no service-connected disability at 
the time of his death and he did not have a claim for 
benefits pending prior to his death.  Therefore, the Board 
concludes that the appellant's claim for accrued benefits 
must be denied as a matter of law.  See Sabonis.

The Board has carefully reviewed the entire record in this 
case.  However, this is a case in which the law is 
dispositive; entitlement to accrued benefits is not 
warranted.  Therefore, entitlement to accrued benefits must 
be denied.


ORDER

Entitlement to service connection for cause of the veteran's 
death is denied.

Entitlement to death pension benefits is denied.

Entitlement to accrued benefits is denied.  



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


